Citation Nr: 1518508	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  03-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for erectile dysfunction, including as secondary to a service-connected disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

L. Willis, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 1966 to September 1971. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  

In August 2014, the Veteran testified at a hearing before the undersigned, via videoconference.  A transcript of that hearing is associated with the Veteran's virtual claims file.  

In October 2014, the Board remanded the matters of service connection for erectile dysfunction and neuropathy of the upper extremities for additional development.  In a February 2015 rating decision, the RO granted service connection for neuropathy of the upper extremities.  This represents a full grant of the benefits sought.  Thus, that claim is no longer before the Board.  

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDING OF FACT

The Veteran's erectile dysfunction is at least as likely as not caused by his service-connected heart disability.  


CONCLUSION OF LAW

The criteria for service connection for erectile dysfunction have been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102 , 3.159, 3.303, 3.307, 3.309, 3.310 (2014).
REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

In light of the favorable disposition, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied is not required. The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993); see also Pelegrini v. Principi, 17 Vet. App. 412 (2004).

II. Service Connection

In order to obtain service connection under 38 U.S.C.A. §§ 1110, 1131 (West 2014) and 38 C.F.R. § 3.303(a) (2014) a Veteran must satisfy a three element test: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service - the so- called 'nexus' requirement.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Walker v. Shinseki, 708 F.3d 1331, 1333 (Fed. Cir. 2013).

Secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310 (a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc) (holding that when aggravation of a non-service-connected disability is proximately due to or the result of a service connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation).

The Veteran was afforded a VA examination in August 2007 where the examiner opined that the Veteran's erectile dysfunction was less likely than not related to or caused by the service-connected diabetes mellitus.  The examiner noted the Veteran's age and medical history as the rationale.  However, since the examiner did not provide an adequate opinion regarding whether the Veteran's diabetes mellitus aggravated the erectile dysfunction, in its October 2014 remand, the Board requested a medical opinion regarding the etiology of the Veteran's erectile dysfunction, including whether the Veteran's erectile dysfunction was caused or aggravated by his service-connected diabetes mellitus and its associated medications.

In December 2014, a VA clinician opined that the Veteran's erectile dysfunction was less likely than not due to the service-connected diabetes mellitus.

The December 2014 opinion does not appear to support a nexus between the Veteran's erectile dysfunction and his service-connected diabetes mellitus.  However, the rationale supports the Veteran's claim.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (1998) (the most probative value of a medical opinion comes from its reasoning).  In that regard, the examiner opines that the Veteran's erectile dysfunction was at least as likely as not related to "the process of aging, low testosterone, [hypertension and] dyslipidemia since 1985, atrial fibrillation 1992, congestive heart failure 1994 and medication [F]lomax for [benign prostatic hyperplasia] since 2002 with [status post] indigo laser [transurethral resection of the prostate] TURP [in April 2004]."  

The Veteran is service connected for coronary artery disease, which is related to the Veteran's other heart disabilities cited by the December 2014 clinician.  The December 2014 opinion cites the Veteran's heart disabilities as one of the causes of the Veteran's erectile dysfunction.  

The Board finds the December 2014 medical opinion to be of significant probative value.  The clinician reviewed the Veteran's electronic claims folder, considered the Veteran's statements and private medical evidence.  Although the clinician found against a connection between the Veteran's service-connected diabetes mellitus and erectile dysfunction, there is evidence that another one of the Veteran's service-connected disabilities is related to his erectile dysfunction.  The Board's review is not limited to an analysis of whether the service-connected diabetes mellitus is related to the Veteran's erectile dysfunction.  As there is evidence that the Veteran's erectile dysfunction is related to another service-connected disability, service connection on a secondary basis is warranted.  


ORDER

Entitlement to service connection for erectile dysfunction, including as secondary to a service-connected disability is granted, subject to regulations applicable to the payment of monetary benefits.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


